Dyer, J.,
hold (I) that the statutory rule of limited liability embraces all damages done by the vessel without the privity or knowledge of the owner, whether consummated on water or on land; (2) that the rule thus construed is a maritime rule or regulation; (8) that, being a maritime rule or regulation, courts of admiralty and maritime jurisdiction have authority to enforce it; (4) such courts, having jurisdiction to enforce the rule, and of the fund representing the value of the vessel, have jurisdiction of the enforcement of claims on that fund as auxiliary and incidental to their jurisdiction oí the main subject.